DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0178455 to Burnett et al in view of US 2008/0277332 to Liu et al.
In the specification and figures, Burnett discloses the apparatus substantially as claimed by Applicant. With regard to claims 1, 5, Burnett discloses a device to facilitate drainage comprising a frame 1 with a lumen an entrance and exit, a valve 4 disposed in a lower portion of the frame, and a mesh 6 surrounding the entry opening (see FIG 2). Burnett does not disclose a membrane barrier within the lumen. However, Liu teaches a drainage apparatus with a frame, a lumen, and a membrane barrier 50 to prevent bacterial passage through the shunt (see Liu FIG 1, ¶0052). It would have been obvious to a person having ordinary skill at the time of filing to add a membrane as disclosed by Liu to the drainage device disclosed by Burnett, in order to prevent bacteria from passing through the shunt, as taught by Liu. 
With regard to claims 2 and 3, Burnett illustrates a flared portion at 2 near the entry opening as well as a flared portion at 3 at the exit (see FIG 1). 
With regard to claim 4, Burnett and Liu teach the device of claim 1, but do not teach the specific location of the membrane barrier. It is within the skill of a worker in the art to place elements in the position that maximize effectiveness of the apparatus. Accordingly, the limitations are not patentable over the prior art. 
With regard to claims 9 and 10, Burnett teaches that the frame may comprise a coating that includes a biological material, such as an antibiotic (see ¶0051, 0052). 
With regard to claims 19 and 20, Burnett and Liu suggest the claimed apparatus, and Burnett discloses the use and implantation of such an apparatus to drain fluid from an abdomen into the excretory system (see ¶0039-0041). 

Claims 6-8, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0178455 to Burnett et al in view of US 2008/0277332 to Liu et al, further in view of US 9,393,387 to Mayse et al.
In the specification and figures, Burnett and Liu teach the apparatus substantially as claimed by Applicant (see rejections above). With regard to claims 6, 8, 11-14, 16-18 Burnett discloses a pump, but does not disclose a balloon pump. However, Mayse discloses a shunt with an inlet conduit 120 outlet conduit 122, a valve assembly, and a balloon pump 110 connected to the shunt apparatus. Movement of the patient compresses and decompresses the pump to move fluid from the inlet to the outlet (see FIGS 2-4, columns 4-5). Accordingly, it would have been obvious to a person having ordinary skill at the time of filing to add a balloon pump as disclosed by Mayse to the ascites shunt suggested by the prior art in order to use patient movement to operate the pump, as taught by Mayse.  
With regard to claims 7, 15, Mayse teaches that the balloon pump is connected to the shunt apparatus, which, in the suggested combination above, comprises a mesh. Accordingly, the pump balloon is connected to the mesh of the shunt. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        4 May 2022